DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid, CHIP and Survey & Certification

CMCS Informational Bulletin
DATE

February 4, 2011

FROM:

Cindy Mann, JD
Director
Center for Medicaid, CHIP and Survey & Certification (CMCS)

SUBJECT:

Medicaid State Technical Assistance Teams and Virtual Meeting Series

Secretary Sebelius issued a letter yesterday to all Governors announcing that senior leadership
from across the Department of Health and Human Services (HHS) will be available to talk to
States individually about their priorities and how HHS can help achieve them. The letter and
attachment can be found at http://www.hhs.gov/news/press/2011pres/01/20110203c.html.
As part of that effort, the Centers for Medicare & Medicaid Services (CMS) has formed
Medicaid State Technical Assistance Teams (MSTATs) who are ready to provide intensive and
tailored assistance to States on day-to-day operations as well as on new initiatives. These teams
will help States strategize on ways to improve the efficiency of their Medicaid program in light
of current State budget challenges. In addition, CMS will host a series of “virtual” meetings to
share information about promising Medicaid cost-saving initiatives.
This informational bulletin provides information about how the Medicaid State Technical
Assistance Teams will work and how to access their help, as well as information about “virtual”
meetings with States. We are excited about this opportunity to step up our efforts to help States
improve care and manage costs.
Medicaid State Technical Assistance Teams
The MSTATs are cross-cutting teams with knowledge of Medicaid financing, eligibility,
coverage, systems, administrative claiming, and waivers, as well as existing State-specific issues.
The teams will also bring in expertise from the CMS Innovation Center and the Federal
Coordinated Health Care Office (for “dual eligibles”).
The goal of the teams is to partner with States to ensure that States have the information allowing
them to take full advantage of existing opportunities, are aware of emerging delivery care models
that provide program savings, and are structuring new program innovations to maximize
resources. The teams will work with individual States to assist in any area a State has identified
or to help States identify specific program areas that may yield efficiencies. This could include:
•
•

restructuring health care delivery models,
restructuring of payment and/or finance,

Page 2 – CMCS Informational Bulletin
•
•
•

providing technical assistance on the proper claiming of costs,
identifying existing costs or programs that could be claimed as Medicaid, or
sharing practices identified in other States that result in cost savings or full revenue
attainment.

While the teams will consist of both regional and central office staff, we have designated a single
point of contact to make the process easier for States. If your State is interested in taking
advantage of this opportunity, please contact Venesa Day, Financial Management Group,
Division of Reimbursement and State Financing, at 410-786-8281 or via email at
venesa.day@cms.hhs.gov. After you contact CMS, we will quickly assess your request and
identify your core team based on your areas of interest.
Virtual Meeting Series
In order to expedite efforts to support States, CMS will host a series of “virtual” meetings for
State health policy advisors and State Medicaid Directors. In these meetings CMS will share
information about promising cost-saving initiatives that are underway in one or more States that
we could approve on a fast-track basis as well as other cost-saving models that are being
implemented throughout the country.
The first “virtual” meeting will take place next week. An invitation will follow shortly.
We hope you find this information helpful. Thank you for your continued commitment to the
Medicaid program.

